— Judgment Supreme Court, New York County (Renee White, J.), rendered May 17, 1990, convicting defendant, after a jury trial, of three counts of criminal possession of a weapon in the third degree, and sentencing him, as a predicate felony offender, to three concurrent terms of imprisonment of SVi to 7 years, unanimously affirmed.
The evidence that defendant grabbed an officer’s weapon from his holster and pointed the weapon at the officer was sufficient to establish defendant’s guilt of unlawful possession of that weapon. While the possession was brief, defendant exercised control of the weapon, and the weapon was available to him for unlawful use (People v Lemmons, 40 NY2d 505, 509-510). The weapon was properly admitted into evidence on testimony providing reasonable assurances of its identity and unchanged nature (People v Julian, 41 NY2d 340, 343). Concur —Carro, J. P., Wallach, Asch, Smith and Rubin, JJ.